         Case: 5:18-cr-00081-REW-MAS Doc #: 991 Filed: 11/13/20 Page: 1 of 4 - Page ID#: 6115
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 1
                                                                                                                                    .. ,~

                                                                                                                                 IF !
                                           UNITED STATES DISTRICT COURT
                                         Eastern District of Kentucky - Central Division at Lexington

                                                                              )
               UNITED STATES OF AMERICA                                       )
                                    v.                                        )
                                                                              )
                       Liviu-Sorin Nedelcu                                    )      Case Number:            5: 18-CR-081-S-REW-03
                  aka IDL I 00, aka Sorin Moshu                               )                              22343-032
                                                                                     USM Number:
                                                                              )
                                                                              )      Thomas C. Lyons
                                                                              )      Defendant's Attorney
 THE DEFENDANT:
 IZl pleaded guilty to count(s)
                                     -ls~
                                        [DE 249]
                                          --~--------------------------------~
 •   pleaded nolo contendere to count(s)
     which was accepted by the court.
 D was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section       Nature of Offense                                                                                  Offense Ended             Count
   18:1962(d)          Conspiracy to Commit a RICO Offense                                                               December 11, 2018           IS




       The defendant is sentenced as provided in pages 2 through __4c__ of this judgment. The sentence is imposed pursuant to the
 Sentencing Reform Act of 1984.

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 IZl C     ( ) Original Indictment [DE I] & Cts. 8S-9S of         •          ~ are dismissed on the motion of the United States.
       ount s Superseding Indictment (DE 249]                          is

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                              November 12, 2020
                                                                              Date of Imposition of Judgment



                                                                              Signature of Judge

                                                                              Honorable Robert E. Wier, U.S. District Judge
                                                                              Name and Title of Judge



                                                                              Date
             Case: 5:18-cr-00081-REW-MAS Doc #: 991 Filed: 11/13/20 Page: 2 of 4 - Page ID#: 6116
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 2 ~ Imprisonment

                                                                                                          Judgment-Page       2   of      4
 DEFENDANT:                   Liviu-Sorin Nedelcu, aka IDLl 00, aka Sorin Moshu
 CASE NUMBER:                 5: l 8-CR-081-S-REW-03


                                                                   IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

                                                                EIGHTY-TWO (82) MONTHS
                                                           (no term of supervised release to follow)

   The Court finds that Romanian authorities arrested Nedelcu on December 11, 2018, pursuant to process issued by this Court. Though the
  BOP has the responsibility to assess credit, the Court intends that Nedelcu receive credit for the time he served abroad awaiting extradition
   in addition to the domestic pretrial custody period - i.e., the full period from December 11, 2018, through commencement of his federal
                                                                      sentence.


       IZl    The court makes the following recommendations to the Bureau of Prisons:
              That the defendant participate in any appropriate educational programs for which he may qualify.
              That the Bureau of Prisons designate the defendant to an appropriate institution in the southern United States.
              Further, the DOJ shall promptly return Defendant to his home country upon conclusion of his federal sentence.


        0     The defendant is remanded to the custody of the United States Marshal.

         D    The defendant shall surrender to the United States Marshal for this district:
              D     at
                         ---------                     •   a.m.    D p.m.          on
                                                                                        ----------
              D     as notified by the United States Marshal.

         D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D    before 2 p.m. on

              D    as notified by the United States Marshal.
              D    as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

  I have executed this judgment as follows:




              Defendant delivered on                                                            to

  at                                                         with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                                 By   ---------,==~==-c"'7C=-~=~---~
                                                                                               DEPUTY UNITED STATES MARSHAL
             Case: 5:18-cr-00081-REW-MAS Doc #: 991 Filed: 11/13/20 Page: 3 of 4 - Page ID#: 6117
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 ~ Criminal Monetary Penalties

                                                                                                             Judgment- Page     3       of       4
 DEFENDANT:                 Liviu-Sorin Nedelcu, aka IDLlOO, aka Sorin Moshu
 CASE NUMBER:               5: l 8-CR-081-S-REW-03

                                                  CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                     Restitution                       Fine                  AV AA Assessment*        JVT A Assessment**
 TOTALS          $ 100.00                      $ 31,900.00                         $ Waived              $ NIA                 $ NIA


  D     The determination of restitution is defen-ed until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be entered
        after such detennination.

  IZI   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        Nedelcu's restitution payments, due to the Clerk of this Court for forwarding to the individual victim(s), during incarceration shall begin
        immediately under the following mechanics: IfNedelcu's monthly income exceeds the total of$75 plus any amount Nedelcu owes monthly
        in satisfaction of the preexisting court ordered $100 special assessment, Nedelcu shall pay, monthly, 50% of such excess. After Nedelcu's
        release from incarceration, the total amount shall be immediately due.

  Name of Payee                                 Total Loss***                             Restitution Ordered                  Priority or Percentage
  Clerk                                                     $31,900                                      $31,900                        100%
  U.S. District Court
  Eastern District of Kentucky
  101 Barr Street, Room 206
  Lexington, KY 40507




  TOTALS                                 $                                            $ _ _ _ _ _ _ _ __


  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  IZ]   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         IZI   the interest requirement is waived for the           D       fine    lgj   restitution.

         D     the interest requirement for the        D     fine       D      restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title I 8 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
              Case: 5:18-cr-00081-REW-MAS Doc #: 991 Filed: 11/13/20 Page: 4 of 4 - Page ID#: 6118
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                              Judgment- Page       4      of        4
 DEFENDANT:                 Liviu-Sorin Nedelcu, aka IDLIO0, aka Sorin Moshu
 CASE NUMBER:               5: l 8-CR-081-S-REW-03

                                                           SCHEDULE OF PAYMENTS

     Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      121    Lump sum payment of$          32,000.00                 due immediately, balance due

               D     not later than                                      , or
               IZI   in accordance with      •        C,   •      D,     D E, or       121 F below; or

 B      D      Payment to begin immediately (may be combined with                  •     C,    D      D,or     D   F below); or

 C      D      Payment in equal    _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _______ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D      D      Payment in equal      _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) instalhnents of $ _ _ _ _ _ _ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D      Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      121    Special instructions regarding the payment of criminal monetary penalties:

               Criminal monetary penalties are payable to:
               Clerk, U.S. District Court, Eastern District ofKentncky
               IO l Barr Street, Room 206, Lexington, KY 40507

               INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

     Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
     period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
     Responsibility Program, are made to the clerk of the court.

     The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several

       Case Number
       Defendant and Co-Defendant Names
       (including defendant number)                            Total Amount        Joint and Several Amount   Corresponding Payee, if appropriate


 •     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 ISi The defendant shall forfeit the defendant's interest in the following property to the United States:
       Pursuant to an Agreed Preliminary Order ofForfeitnre, the patties agree defendant will forfeit to the U.S. a money judgment in the
       amount of$20,722.24.


     Payments shall be applied in the following order: (I) assessment, (2) restitntion principal, (3) restitution interest, (4) A VAA assessment,
     (5) fine principal, (6) fme interest, (7) community restitntion, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
     prosecution and court costs.
